Citation Nr: 0526818	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  05-02 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of repayment of a pension debt, in the 
amount of $6,309.53.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had honorable service from April 1974 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter issued by the by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota in May 2004.  This case has since been 
transferred to the Oakland, California VARO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has requested a VA video conference hearing and 
has been scheduled for such a hearing in October 2005.  At 
the time that this case was transferred to the Board in May 
2005, the veteran was noted to be unrepresented on appeal.  
However, in September 2005, the RO notified the Board that 
the veteran now has representation and seeks to have the 
claims file returned for his representative's review.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (West 2002).  

Therefore, in order to fully and fairly adjudicate the 
veteran's appeal, this case is REMANDED to the RO for the 
following action:

1.  The VA Form 21-22 (Appointment of 
Veterans Service Organization as 
Claimant's Representative) of the 
veteran's representative should be added 
to the claims file, along with any 
argument submitted by the representative. 

2.  Then, the veteran's October 2005 
video conference hearing should be 
conducted.  Should this hearing date 
prove infeasible, alternative 
arrangements for a hearing should be 
made.

Then, this case should be returned to the Board for 
appropriate action.  By this REMAND, the Board intimates no 
opinion as to the ultimate outcome warranted in this case.  
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran unless he is so notified by the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


